DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim 1-2 are amended. Claims 3-4 are cancelled. Claims 1-2 are pending. 
Status of Previous Rejections
The rejections of Claims 1-2 under 35 U.S.C. 103 as unpatentable over JP’496 (JP2008-133496A, IDS dated 05/30/2019, hereinafter “JP’496”), and further in view of Huang (J Appl. Phys., 1993, Vol. 73, Page 5902-5904) have been withdrawn in view of the amendment and argument.
The rejections of Claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,886,044 and further in view of Huang (J Appl. Phys., 1993, Vol. 73, Page 5902-5904) have been withdrawn in view of the amendment and argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733